DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 9 in the reply filed on 10/8/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/14/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 19 (“the silicide blocking layer at least partially covers a second portion and a third portion of the isolation structure that is opposite the second portion of the isolation structure, wherein the second and third portions of the isolation structure extend laterally in parallel, and wherein the first portion extends continuously from the second portion of the isolation structure to the third portion of the isolation structure”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and 16-17, the term "substantially" in these claims is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Claim 7 recites the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the 
Regarding claim 19, it is unclear what is meant by the limitation that the silicide blocking layer continuously extends over the drain region, such that the silicide blocking layer at least partially covers a second portion and a third portion of the isolation structure that is opposite the second portion of the isolation structure, wherein the second and third portions of the isolation structure extend laterally in parallel, and wherein the first portion extends continuously from the second portion of the isolation since this is not illustrated in the Drawings or otherwise described in the Specification.  For the purposes of examination, the examiner interprets claim 19 as “The semiconductor device of claim 18, wherein: the isolation structure laterally surrounds the source region and the drain region; and the silicide blocking layer continuously extends over the drain region.”  However, correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 2013/0207184 A1; “Chen”).
Regarding claim 1, Chen discloses a semiconductor device, comprising: 
A source region (23, Fig. 4) in a substrate (20, Fig. 4) ([0016]); 
A drain region (24, Fig. 4) in the substrate and laterally spaced from the source region ([0016]); and 
A gate stack (22, Fig. 4) over the substrate and between the source region and the drain region ([0016]), wherein: 
The drain region (24, Fig. 4) comprises two first doped regions (241b on either side of 243, Fig. 4) having a first doping type in the substrate ([0017]); 
The drain region comprises one second doped region (243, Fig. 4) in the substrate ([0018]); 
The first doped regions (241b, Fig. 4) have a greater concentration of first doping type dopants than the second doped region (243, Fig. 4) ([0017]-[0018]); and 
The second doped region (243, Fig. 4) is disposed laterally between two neighboring first doped regions (241b, Fig. 4).
Regarding claim 2, Chen discloses the drain region (24, Fig. 4) comprises a first number (2) of the first doped regions (241b on either side of 243, Fig. 4); the drain region comprises a second number (1) of the second doped regions (243, Fig. 4); the first number (2) is any integer greater than or equal to two; and the second number (1) is an integer that is equal to the first number minus one.
Regarding claim 4, Chen discloses the second doped region has a second doping type different than the first doping type ([0018]).
Regarding claim 5, Chen discloses one of the first doped regions (241b, Fig. 4) is substantially aligned with a side of the gate stack (22, Fig. 4).

Claim(s) 1-3, 5-6, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. 10,008,492 B2; “Huang”).
Regarding claim 1, Huang discloses a semiconductor device, comprising: 
A source region (106, Fig. 2) in a substrate (100, Fig. 2) (col 5, lines 63-65); 
A drain region (120, 122, Fig. 2) in the substrate and laterally spaced from the source region (col 5, lines 41-44); and 
A gate stack (102, Fig. 2) over the substrate and between the source region and the drain region (col 5, lines 41-42), wherein: 
The drain region (120, 122, Fig. 2) comprises two first doped regions (120, Fig. 2) having a first doping type in the substrate (col 5, lines 42-62); 
The drain region comprises one second doped region (122, Fig. 2) in the substrate (col 5, lines 42-62); 
The first doped regions (120, Fig. 2) have a greater concentration of first doping type dopants than the second doped region (122, Fig. 2) (col 5, lines 42-62); and 
The second doped region (122, Fig. 2) is disposed laterally between two neighboring first doped regions (120, Fig. 2).
Regarding claim 2, Huang discloses the drain region (120, 122, Fig. 2) comprises a first number (2) of the first doped regions (120, Fig. 2); the drain region comprises a second number (1) of the second doped regions (122, Fig. 2); the first number is any integer greater than or equal to two (2); and the second number (1) is an integer that is equal to the first number minus one.
Regarding claim 3, Huang discloses the second doped region (122, Fig. 2) has the first doping type (col 5, lines 42-62).
Regarding claim 5, Huang discloses one of the first doped regions (120, Fig. 2) is substantially aligned with a side of the gate stack (102, Fig. 2).
Regarding claim 6, Huang discloses a width of the drain region (120, 122, Fig. 2) is greater than a width of the source region (106, Fig. 2).
Regarding claim 12, Huang discloses a semiconductor device, comprising: 
A well region (110, 108, Fig. 2) in a semiconductor substrate (100, Fig. 2), wherein the well region has a first doping type (col 4, line 65 – col 5, line 12); 
A source region (106, Fig. 2) in the well region, wherein the source region has a second doping type opposite the first doping type (col 5, lines 63-65); 
A drain region (120, 122, Fig. 2) in the well region and laterally spaced from the source region, wherein the drain region has the second doping type (col 5, lines 42-62); and 
A gate electrode (102, Fig. 1) disposed over the semiconductor substrate and between the source region and the drain region, wherein: 
The drain region (120, 122, Fig. 2) comprises a first number of first doped regions (120, Fig. 2) having the second doping type in the semiconductor substrate (col 5, lines 42-62); 
The drain region comprises a second number of second doped regions (122, Fig. 2) in the semiconductor substrate (col 5, lines 42-62); 
The first number (2) is any integer greater than or equal to two; and 
The second number (1) is an integer that is equal to the first number minus one; 
The first doped regions (120, Fig. 2) have a greater concentration of second doping type dopants than the second doped regions (122, Fig. 2) (col 5, lines 42-62); and 
Each of the second doped regions (122, Fig. 2) contact two of the first doped regions (120, Fig. 2).
Regarding claim 13, Huang discloses one of the first doped regions (120 on right side, Fig. 2) is spaced further from the gate electrode (102, Fig. 2) than any other of the first doped regions; and a width of the one of the first doped regions (120 on right side, Fig. 1) is greater than a width of any other of the first doped regions (120 on left side, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0207184 A1; “Chen”) as applied to claim 1 above.
Regarding claim 7, Chen discloses the second doped region (243, Fig. 4) implicitly has a width but does not disclose it is between 0.1 micrometers and 0.3 micrometers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a second doped region width of between 0.1 micrometers and 0.3 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 10,008,492 B2; “Huang”) as applied to claim 1 above.
Regarding claim 7, Huang discloses the second doped region (122, Fig. 2) implicitly has a width but does not disclose it is between 0.1 micrometers and 0.3 micrometers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a second doped region width of between 0.1 micrometers and 0.3 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 8-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 10,008,492 B2; “Huang”) as applied to claims 1 and 12 above, and further in view of Tan et al. (U.S. 2017/0062554 A1; “Tan”).
Regarding claim 8, Huang discloses a substrate (100, Fig. 2), gate stack (102, Fig. 2) and drain (120, 122, Fig. 2) but does not disclose a silicide blocking layer over the substrate and continuously extending from the gate stack to cover at least one of the first doped regions and a least one of the second doped regions [of the drain region].  However, Tan discloses a silicide blocking layer (170, Fig. 1b) over a substrate (105, Fig. 1b) and continuously extending from a gate stack (136, 132, Fig. 1b) to cover an entire drain region (1401, Fig. 1b).  This has the advantage of preventing silicide formation in selected areas of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Huang with 
Regarding claim 9, Huang discloses one of the first doped regions (120 on right side, Fig. 2) is spaced further from the gate stack than any other of the first doped regions (120 on left side, Fig. 2).  Huang discloses the one of the first doped regions (120 on right side, Fig. 2) has a first side (adjacent 122, Fig. 1) spaced further from the gate stack.  Tan discloses the silicide blocking layer (170, Fig. 1b) comprises a sidewall (adjacent 175, Fig. 1b) which is on top of a gate stack.  Incorporating the silicide blocking layer of Tan into the invention of Huang would result in the one of the first doped regions (120 on right side, Fig. 2) of Huang having a first side spaced further from the gate stack than a sidewall of the silicide blocking layer.
Regarding claim 10, Huang discloses the one of the first doped regions (120 on right side, Fig. 2) has a second side opposite the first side of the one of the first doped regions.  Tan discloses a sidewall of the silicide blocking layer (170, Fig. 1b) is disposed over an entire drain region (1401, Fig. 1b).  Incorporating the silicide blocking layer of Tan into the invention of Huang would result in a sidewall of the silicide blocking layer disposed between the first side and the second side of the one of the first doped regions (120 on right side, Fig. 2) of Huang.
Regarding claim 11, Huang discloses the one of the first doped regions (120 on right side, Fig. 2) has a second side opposite the first side (adjacent 122, Fig. 1) of the one of the first doped regions.  Tan discloses the silicide blocking layer (170, Fig. 1b) comprises a sidewall (adjacent 175, Fig. 1b) which is on top of a gate stack.  Incorporating the silicide blocking layer of Tan into the invention of Huang would result in the second 
Regarding claim 14, Huang discloses a substrate (100, Fig. 2), gate electrode (102, Fig. 2) and drain (120, 122, Fig. 2) but does not disclose a silicide blocking layer over the substrate and continuously extending from the gate stack to cover at least one of the first doped regions and a least one of the second doped regions [of the drain region].  However, Tan discloses a silicide blocking layer (170, Fig. 1b) over a substrate (105, Fig. 1b) and continuously extending from a gate stack (136, 132, Fig. 1b) to cover an entire drain region (1401, Fig. 1b).  This has the advantage of preventing silicide formation in selected areas of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Huang with a silicide blocking layer, as taught by Tan, so as to prevent silicide formation in selected areas of the device.
Regarding claim 15, Tan discloses the silicide blocking layer (170, Fig. 1b) partially covers an upper surface of a gate electrode (136, Fig. 1b).
Regarding claim 16, Tan discloses a first silicide structure (175, Fig. 1b) disposed over a gate electrode (136, Fig. 1b) wherein a first sidewall of the silicide blocking layer (170, Fig. 1b) is disposed between the first and second sidewalls of the gate electrode (136, Fig. 1b), and wherein a side of the first silicide structure (175, Fig. 1b) is substantially aligned with the first sidewall of the silicide blocking layer (170, Fig. 1b).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 10,008,492 B2; “Huang”) as modified by Tan et al. (U.S. 2017/0062554  as applied to claim 12 above, and further in view of Su et al. (U.S. 2005/0083075 A1; “Su”).
Regarding claim 18, Huang and Tan disclose a well region (Huang: 110, Fig. 2)) but do not disclose a pick-up region.  However, Su discloses a pick-up region (120, Fig. 3) disposed in a well region, wherein the pick-up region has the first doping type and a greater concentration of first doping type dopants than the well region ([0040]); and an isolation structure (115, Fig. 3) disposed in the well region, wherein a first portion of the isolation structure is disposed between the source region (110, Fig. 3) and the pick-up region (120, Fig. 3), and wherein the source region (110, Fig. 3) is disposed between the first portion of the isolation structure and the gate electrode (130, Fig. 3) ([0040]).  This has the advantage of providing a low resistivity path for connection to the well region.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Huang and Tan with a pick-up region, as taught by Tan, so as to provide a low resistivity path for connection to the well region.
Regarding claim 19, Su discloses the isolation structure (115, Fig. 3) laterally surrounds a source region and drain region (110, Fig. 3).  Tan discloses a silicide blocking layer (170, Fig. 1b) continuously extending from a gate stack (136, 132, Fig. 1b) to cover an entire drain region (1401, Fig. 1b)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 10,008,492 B2; “Huang”) in view of Tan et al. (U.S. 2017/0062554 A1; “Tan”).
Regarding claim 21, Huang discloses a semiconductor device, comprising: 
A source region (106, Fig. 2) in a substrate (100, Fig. 2) (col 5, lines 63-65); 
A drain region (120, 122, Fig. 2) in the substrate and laterally spaced from the source region (col 5, lines 41-44); and 
A gate stack (102, Fig. 2) over the substrate and between the source region and the drain region (col 5, lines 41-42), wherein: 
The drain region (120, 122, Fig. 2) comprises two first doped regions (120, Fig. 2) having a first doping type in the substrate (col 5, lines 42-62); 
The drain region comprises one second doped region (122, Fig. 2) in the substrate (col 5, lines 42-62); 
The first doped regions (120, Fig. 2) have a greater concentration of first doping type dopants than the second doped region (122, Fig. 2) (col 5, lines 42-62); and 
The second doped region (122, Fig. 2) is disposed laterally between two neighboring first doped regions (120, Fig. 2).
Yet, Huang does not disclose a silicide blocking layer over the substrate.  However, Tan discloses a first silicide structure (175, Fig. 1b) disposed over a gate electrode (136, Fig. 1b), wherein the gate electrode has a first sidewall and a second sidewall opposite the first sidewall of the gate electrode, wherein a first sidewall (170 adjacent 175, Fig. 1b) of the silicide blocking layer (170, Fig. 1b) is disposed between the first and second sidewalls of the gate electrode (136, Fig. 1b), and wherein a side of the first silicide structure (175, Fig. 1b) is substantially aligned with the first sidewall (170 adjacent 175, Fig. 1b) of the silicide blocking layer (170, Fig. 1b).  This has the advantage of preventing silicide formation in selected areas of the device.  Therefore, it would have .

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         11/4/2021